                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

MARK AMOS BARKER                                                                    PLAINTIFF

V.                               No. 3:18CV00137 DPM/JTR

RONNIE COLEMAN, Jail Administrator,
Crittenden County Jail, et al.                                                 DEFENDANTS

                                            ORDER

       Plaintiff Mark Amos Barker’s Motion for Status regarding “service of

process” (Doc. 33) is GRANTED. As previously explained to him (Doc. 30), all

three Defendants have been served and filed their Answer on February 20, 2019.

Docs. 21, 22, 23 & 26.

       Defendants have now filed a Motion for Partial Summary Judgment on the

issue of exhaustion, a Brief in Support, and a Statement of Facts. Docs. 35, 36 &

37. Plaintiff has a right to file a Response to that Motion.

       At the summary judgment stage, a plaintiff cannot rest upon mere allegations

and, instead, must meet proof with proof. See Fed. R. Civ. P. 56(e). This means that

Plaintiff’s Response should include his legal arguments, as well as affidavits,1 prison




       1
         The affidavit must be based upon the personal knowledge of the person executing the
affidavit and must be either: (1) sworn and subscribed to by a notary public; or (2) executed under
penalty of perjury, as provided for by 28 U.S.C. § 1746.
records, or other evidence establishing that there is a genuine issue of material fact

that must be resolved at a hearing or trial.

      Furthermore, pursuant to Local Rule 56.1, Plaintiff must separately file a

“short and concise statement of material facts as to which he contends a genuine

dispute exists to be tried.” Defendants’ Statement of Facts (Doc. 36) contains room

for Plaintiff to write, below each numbered paragraph, whether he “agrees” or

“disagrees” with Defendants’ factual statement. If Plaintiff disagrees, he must

explain, in the provided space, why he disagrees and include a citation to the

evidence he is relying on to support his version of the disputed fact. If Plaintiff

relies on documents that have been previously filed in the record, he must

specifically refer to those documents by docket number and page. The Court will not

sift through the file to find support for Plaintiff’s factual contentions. See Crossley

v. Georgia-Pacific Corp., 355 F.3d 1112, 1113-14 (8th Cir. 2004) (affirming the

grant of summary judgment because a plaintiff failed to properly refer to specific

pages of the record that supported his position).

      IT IS THEREFORE ORDERED THAT:

      1.     Plaintiff’s Motion for Status (Doc. 33) is GRANTED.

      2.     Plaintiff has until and including May 9, 2019, to file a Response to

Defendants’ Motion for Partial Summary Judgment and a separate Statement of




                                           2
Disputed Facts that comply with Fed. R. Civ. P. 56, Local Rule 56.1, and the

instructions in this Order.

      2.     Plaintiff is advised that the failure to timely and properly file a

Response and Statement of Disputed Facts will result in: (a) all of the facts in

Defendants’ Statement of Facts being deemed admitted by Plaintiff, pursuant to

Local Rule 56.1(c); and (b) the possible dismissal of this action, without prejudice,

pursuant to Local Rule 5.5(c)(2).

      DATED this 10th day of April, 2019.


                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                         3
